DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claims 1, 16 & 19; Halder`576, taken either individually or in combination with other prior art of record fails to teach or render obvious “Dynamically Controlling Sensor Behavior”, as recited on independent claims  1, 16 & 19, reproduced below with highlighted common elements : 
“A method/a system/a computer readable medium comprising: receiving, by a controller system configured to control an autonomous operation of a vehicle, sensor data sensed by one or more sensors; determining, ..., that the sensor data ... is not sufficient for achieving a goal in a safe manner ...; ...determining, ..., a change to be made to the sensor data ... to achieve a goal in the safe manner, wherein the change is in content of the sensor data, a manner in which the sensor data is received, or both; identifying, ..., a sensor ... whose operation is to be changed ... to achieve the goal in the safe manner; communicating, ..., an instruction to the sensor causing a change in the operation of the sensor ...is different..., wherein the change in the operation of the sensor causes the sensor to generate new sensor data that is different from the sensor data being generated and received from the one or more sensors prior to the change in operation of the sensor and the new sensor data either replaces or supplements the sensor data being generated or received from the one or more sensors; ... receiving ..., the new sensor data ...; and Page 2 of 16Appl. No. 16/378,257Attorney Docket No.: 105244-1131875Response to Office Action of April 29, 2022determining,.., an action to be performed by the vehicle based upon the new sensor data ...”.

Therefore, Applicant’s arguments, see Applicant Arguments/Remarks pages 8-16, filed on 07/29/2022, with respect to claims 1-20 have been fully considered and are persuasive; the rejection of claims 1-20 under 35 USC § 103 have been withdrawn.

Some of the closest prior art found on search which all are fail to disclose above limitations;
Halder; Bibhrajit et al., US 20170297576 A1, STATE-BASED OPERATION FOR AUTONOMOUS VEHICLES,
Remarks: Discloses a system for operating a vehicle operated to transitioning between driving states, first and second states, in accordance with detected conditions in the vehicles' surroundings, detected and gathered information via various sensors.
However, fails to disclose the claim elements at step 1 above.

Zhu; Jiajun et al., US 20150310281 A1, Methods and Systems for Object Detection using Multiple Sensors,
Remarks: Discloses methods and systems for object detection using multiple sensors 
However, fails to disclose the claim elements at step 1 above.

Levinson; Jesse Sol et al., US 20170248963 A1, ADAPTIVE MAPPING TO NAVIGATE AUTONOMOUS VEHICLES RESPONSIVE TO PHYSICAL ENVIRONMENT CHANGES, 
Remarks: Discloses systems, devices, and methods to provide updates to maps, such as “3D” maps, either locally (e.g., in-situ at autonomous vehicles) or remotely, or both, for navigating one or more of this vehicles adapted to changes in environments through which the vehicles traverse.
However, fails to disclose the claim elements at step 1 above.
  
The Examiner reasoning based on this specific claim limitation clearly present in the allowed claims which is neither taught nor suggested by the prior art as a whole, either alone or in combination.

As a result, claims 1-20 are allowed;
Claims 1, 16 & 19 are allowed independent claims.
Claims 2-15 are allowed due to dependencies to the allowed claim 1.
Claims 17-18 are allowed due to dependencies to the allowed claim 16.
Claim 20 is allowed due to dependencies to the allowed claim 19.

Invention Drawings: 

    PNG
    media_image1.png
    547
    641
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    967
    708
    media_image2.png
    Greyscale
     
    PNG
    media_image3.png
    929
    770
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    721
    810
    media_image4.png
    Greyscale
     
    PNG
    media_image5.png
    729
    804
    media_image5.png
    Greyscale
     
    PNG
    media_image6.png
    754
    797
    media_image6.png
    Greyscale
     
    PNG
    media_image7.png
    747
    880
    media_image7.png
    Greyscale
 
                     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JALAL C CODUROGLU/Examiner, Art Unit 3665

/BEHRANG BADII/Primary Examiner, Art Unit 3665